



COURT OF APPEAL FOR ONTARIO

CITATION: Waterloo (City) v. 379621 Ontario
    Limited, 2014 ONCA 231

DATE: 20140326

DOCKET: C57259

Doherty, Laskin and Feldman JJ.A.

BETWEEN

The Corporation of the City of Waterloo

Appellant
    on Appeal (Respondent)

and

379621 Ontario Limited

Respondent
    on Appeal (Appellant)

Daniel W. Veinot and Patrick J. Kraemer, for the
    appellant

Bruce Ritter, for the respondent

Heard and released orally: March 21, 2014

On appeal from the order of Justice Patrick J. Flynn of
    the Superior Court of Justice, dated May 24, 2013.

ENDORSEMENT

[1]

The City of Waterloo ordered the respondent 379621 Ontario Limited to
    remedy a violation of the light standard in its Property Standards By-Law.  The
    remedial order was confirmed on appeal by the Citys Property Standards
    Committee.  However, on further appeal to the Superior Court, the appeal court
    judge rescinded the remedial order.  He did so for two reasons.  First, he
    concluded that the order was overly broad; and second, he concluded that the
    by-law was impermissibly retrospective in effect.

[2]

We do not agree with either conclusion.  We deal first with the
    applicability of the by-law and then with the breadth of the order.

1.
The
    Applicability of the By-Law

[3]

In our view the Property Standards By-Law does not have a retrospective
    effect.  A retrospective law looks backwards.  It attaches consequences to acts
    that took place before the law was passed.  This by-law does not do so.  It
    does not attach consequences to the respondents lighting before the new
    standard was adopted.  It is prospective only, and thus, going forward the
    respondent is required to comply with the new light standard.  That it must do
    so does not mean the by-law standard has retrospective effect.

[4]

We add that there is no evidence the respondent had a vested right in
    its lighting as it existed before the new standard was enacted.  Even if it did
    however, we are satisfied that the new standard was intended to interfere with
    vested rights.  To hold otherwise would be to defeat the purpose of that
    section of the by-law in which the light standard is found and would be
    inconsistent with the wording of ss. 2.1 and 2.3 of the by-law.

[5]

The light standard is found in s. 5.4.2 of the by-law.  The purpose of
    s. 5 of the by-law is to regulate the environment.  Section 2.1 of the by-law
    states: that this by-law applies to all property in the city.  Section 2.3 of
    the by-law requires property owners whose property does not conform to the
    by-law standards to bring their property into compliance.  The purpose of s. 5
    of the by-law and the wording of ss. 2.1 and 2.3 clearly show an intent to
    affect vested rights.

2.
The
    Breadth of the Remedial Order

[6]

In substance, the remedial order does no more than require the
    respondent to remedy a violation of the citys lighting standard.  The
    respondent does not claim that the current lighting on its property complies
    with this order. Though framed in general terms, the order is not overly broad,
    nor is it vague in the sense that it cannot be complied with, nor is it
    otherwise unenforceable.

[7]

The intent of the order is to prescribe an objective standard, which can
    be complied with and can be enforced.  To make that objective standard clear,
    we amend the remedial order to make it conform to the wording of the by-law
    itself.  We do so by adding the word likely.  Accordingly, the remedial order
    as amended will read: by redirecting external lighting so as not likely to
    cause light to disturb adjacent inhabitants, trespass onto another property, or
    shine directly into a dwelling unit.  The respondent shall comply with this
    order by June 30, 2014.

3.
Conclusion


[8]

Accordingly, the appeal is allowed, the order of the appeal court judge
    is set aside and, subject to the variation in the wording of the order, the
    respondents appeal from the order of the Property Standards Committee is
    dismissed.

[9]

On consent, counsel have agreed to limit the application of the order to
    the adjacent property owner at 157 Lexington Road, Waterloo, Ontario.  If
    counsel cannot agree on the terms of the consent, they may arrange a telephone
    conference call with Laskin J.A.

4.
Costs

[10]

Although
    the City largely succeeded on its appeal, the respondent did obtain an
    important variation to the wording of the order.  In all of the circumstances a
    fair disposition of costs is as follows:

·

The City is entitled to the costs of the appeal before the appeal
    court judge,       fixed in the agreed amount of $5000, all inclusive.

·

There shall be no costs of the appeal in this court.

Doherty J.A.

John Laskin J.A.

K. Feldman J.A.


